Case 1:19-cv-06655-AKH Document 1-1 Filed 07/17/19 Page 1 of 4




                   EXHIBIT 1
           Case 1:19-cv-06655-AKH Document 1-1 Filed 07/17/19 Page 2 of 4


From:            counter-notice
To:              airszhou112@126.com
Cc:              dengkai76@outlook.com; counter-notice
Subject:         FW: counter-notice@amazon.com
Date:            Tuesday, July 2, 2019 5:16:31 PM


Na,

We have received the below counter notice to your report of posting, hosting and/or distributing
unlicensed copyright protected material on our network. We will allow this material to be accessible,
unless you provide us with notice that a lawsuit has been filed against the counter-noticing party
within 10 business days. Please ensure a copy is sent to counter-notice@amazon.com to help ensure
efficient processing.

Regards,

Amazon.com DMCA Counter-Notice Team




From: 邓 凯 <dengkai76@outlook.com>
Sent: Tuesday, July 2, 2019 1:45 AM
To: counter-notice <counter-notice@amazon.com>
Subject: counter-notice@amazon.com


 1.  ASINs and product photos that are removed:
      a. Our listings are removed due to complain ID:
          66192779991, 6195645061, 6131867171, 6181090981, 6181035621.
          Impacted ASINs are: B07PK3Y298, B07SLHN13F
             B07JGSJW6V, B07PKV2VNY, B07L6BZRNY, B07L6C5X2J, B07MJ1279L,
             B07SLHPH35, B07L6B3QQ1, B07DQDK7H7, B07L6BH2H2, B07PHYZCNL,
             B07PSL5W4L, B07KF7Y9R4, B07PGV8XKY, B07KF6S6VJ, B07L82S6GX,
             B07PHYYRVC, B07K2WQ76S, B07PB1XWJH, B07K2VZSW2,
             B07PG86FYV, B07KF718QF, B07PGV9D2C, B07PFPQYRM,
             B07PHY7BD7, B07QTHHMNF, B07L6BN2KN
 2. I declare, under penalty of perjury, that I have a good faith belief that the material at
    issue was either misidentified or mistakenly removed.
 3. My personal information:
    My name: DENG KAI
     Address: Rm 20F, Shuipingzuo, Bldg.2 No.2088, Nanhai Blvd. Nanshan, Shenzhen
   CHINA 518054
    Tel: 86+18925246143
    a. Our brand register number: 87015346, and our design register number: 88472774, all of
our products are designed and produced by ourselves.
       b. National ID Card: 430521199411072392



 4. I consent to the jurisdiction of any United States federal district court in
     Case 1:19-cv-06655-AKH Document 1-1 Filed 07/17/19 Page 3 of 4


   which Amazon.com may be found and I will accept service of process from the
   person who provided notification of alleged copyright infringement or an agent of
   such person.
5. My electronic signature: /s/ DENG KAI
Case 1:19-cv-06655-AKH Document 1-1 Filed 07/17/19 Page 4 of 4
